Title: To George Washington from Christoph Daniel Ebeling, 10 October 1793
From: Ebeling, Christoph Daniel
To: Washington, George


          
            Sir
            Hambro’ [Germany] October 10th 1793.
          
          Your Excellency will kindly pardon the liberty I take, to offer You my Description of
            America. You know, it is the right, as it is the heartfelt pleasure of every freeborn
            feeling man, to admire the great and good benefactors of mankind. This pleasure I very
            often enjoyed, when I endeavoured to describe that country, whose daily increasing
            happiness is principally Your Work and that of those who think and act like You.
          I am sensible that my Book is as imperfect, as great were the difficulties wherewith I
            had to struggle in order to get authentic documents and materials for the same. But my
            country is to desirous of, and the present times require a more particular knowledge of
            Your Republic, whose felicity it has much reason to look at with envy. The aspect of so
            many States enjoying all the blessings, which virtue, wise laws and liberty bestow upon
            mankind, may have some influence on the councils of our Rulers, now united against
            liberty, because most of them know but that which degenerated into french Anarchy or
            british corruption. These reasons induced me to venture an undertaking, which I feel is
            rather above my forces.
          As soon as the Descriptions of the several States are finished, a general Introduction
            will complete my Work. This is to contain a View of the federal Constitution of the
            United States, and the History of Your glorious Revolution.
          Nothing could be a greater reward of my feeble endeavours than that to be honoured with
            Your Excellency’s protection. I have no other materials for the historical part besides
            the immortal Franklin’s Works, the State-papers published during the Revolution, Adams’s
            and Ramsay’s Histories, Gordon’s more partial one, and
            the Journals of Congress from 1774 to 1777, as also those of 1781. If Your Excellency
            would graciously countenance my Undertaking, perhaps one of the many worthy men who were
            witnesses to Your deeds, might be enduced to point out to me the defects or errors of
            the abovementioned Histories and furnish me with more valuable materials.
          I shall not presume to ask Your high favour for that purpose, untill my Description of
            the single States, whereof I also most humbly offer a Copy to Your illustrious Congress,
            is wholly published, and as I very ardently wish is found not to be
            quite unworthy of the noble and great subject, it treats of. I have the honour to be
            with sentiments of the most profound respect Sir Your Excellency’s most obedient and
            most humble Servant
          
            Christoph Daniel EbelingProfessor of History in the great College at
              Hambro’
          
        